Simmons, C. J.
1. A judgment rendered upon the hearing of a rule against a sheriff, adjudging that certain plaintiffs in ft. fa. are entitled to participate in the fund in the sheriff's hands, is binding upon all the parties to that proceeding until reversed or set aside.
*416February 7, 1896.
Money rale. Before Judge Jones. City court of DeKalb county. June 13, 1895.
Several parties contested, on rule against the sheriff, for a fund in his hands arising from sale of property of Mitchell. Morris et al., holders of executions against Mitchell, filed written objections to the execution of Randall et al., administrators, being allowed to claim the fund, upon several grounds. Upon demurrer these objections were adjudged insufficient, and the judgment of Randall et al., administrators, held to be a valid and substantial lien and entitled to participate in the distribution of the money in the sheriff’s hands, according to its legal priority. This judgment was rendered on February 1, 1895. The objectors thereupon moved in writing to reopen said judgment awarding said fund or so much of it as was necessary to satisfy the execution of Randall et al., administrators, and to set the same aside, upon several grounds stated; and obtained an order dated February 5, 1895, to show cause on March 14, 1895, why the prayer of the motion should not be granted. The motion was heard on June 13, 1895, and was thereupon dismissed. On the same day judgment was rendered upon the rule and answer, that, after payment of costs and of a tax fi. fa., the remainder of the fund be distributed in a stated manner, the execution of Randall et al., .administrators, being first paid. To this judgment Morris •el al. brought their bill of exceptions, dated June 22, 1895.
*4162. Where such a judgment was rendered in a city court in February, and a motion to set the same aside was duly made but not heard until June, when an order was passed dismissing this motion, and to this order no exception was ever taken, the original judgment remained valid and of full force as to all the parties to the same.
3. A bill of exceptions, though sued out in time, which assigned error upon another judgment, also rendered in June, awarding a portion of the fund in the sheriffs hands to the above mentioned plaintiffs in fi. fa., cannot be made the means of reviewing the original judgment in their favor rendered in February, nor the judgment rendered in June dismissing the motion to set the same aside. ■ Judgment affirmed.
J. L. 'Key, R. W. Milner and W. II. Hulsey, for plaintiffs in error. Ocmdler & Thomson, contra.